PER CURIAM.
Appellant, Cornell Sykes, timely appeals from an order entered by the trial court summarily denying a post-conviction motion brought under RCrP 3.850, 33 F.S.A. and filed by appellant pro se.
Appellant was charged by a two-count information with the offense of assault with intent to commit murder in the first degree and murder in the second dergee. He pled not guilty, was tried by jury, convicted and sentenced to a term in the state penitentiary. He filed a direct appeal and this court in Sykes v. State, Fla.App.1969, 221 So.2d 216, affirmed.
We have reviewed the record before us, considered the points raised on the appeal by appellant, and find each of them to be without merit, being based on appellant’s unsubstantiated bare allegations, without more. Further, each of said points were either raised or should have been presented *707on the direct appeal. See rationale of Davis v. State, Fla.App.1973, 277 So.2d 790. The record clearly does not support the contention of appellant that he is entitled to an evidentiary hearing.
Appellant having failed to demonstrate reversible error, we, accordingly,
Affirm.
MANN, C. J., and McNULTY and BOARDMAN, JJ., concur.